DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 07/12/2021 for 17372706. Claims 1-20 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “steps of: determining []; and determining []”, “instruction vector determination unit configured to determine”, and “control position management unit configured to determine” in claims 1, 2, 17, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described below, the disclosure does not provide adequate structure to perform the claimed functions to "determine an instruction vector" and "determine a control position" as recited in claims 1, 2, 17, and 18. The specification does not demonstrate that Applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail, per the 112(b) discussion below, such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent claims 3-14 are rejected under the written description requirement for failing to remedy the deficiencies of parent claims 1 and 2.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation(s) "steps of: determining [] and determining", "instruction vector determination unit configured to determine" and, "control position management unit configured to determine" of claims 1, 2, 17, and 18 invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The structure for the limitation(s) are indefinite because the structure ("device according to one embodiment of the present disclosure is a digital device having a memory means and a microprocessor for computing capabilities" [Specification, pg. 7:7-19]) is insufficient structure for the claimed computer-implemented means-plus function limitation. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. Appx. 389, 394-95, 2009 U.S. App. Lexis. 26358, 10-16 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported “one-step” algorithm is not an algorithm at all) [see MPEP 2181(II)(B)].
As would be recognized by those of ordinary skill in the art, the term “determining” refers to any processing and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 3-14 are rejected as being indefinite for failing to remedy the deficiencies of parent claims 1 and 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites determining an instruction vector with reference to at least one of whether or not a trigger event relating to a movement of a control means is generated and a distance between a motion coordinate of the control means and a control object region; and determining, when a position of the control means is changed, a control position in the control object region with reference to a vector that connects a virtual reference point specified based on an extension line of the instruction vector before the position of the control means is changed and a motion coordinate of the control means after the position of the control means is changed.
The limitation of determining an instruction vector with reference to at least one of whether or not a trigger event relating to a movement of a control means is generated and a distance between a motion coordinate of the control means and a control object region, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user evaluation of a vector in response to an observation or evaluation of a trigger event occurring relating to an observation of control means movement and an observation or evaluation of a distance between an observed motion coordinate and region.
The limitation of determining, when a position of the control means is changed, a control position in the control object region with reference to a vector that connects a virtual reference point specified based on an extension line of the instruction vector before the position of the control means is changed and a motion coordinate of the control means after the position of the control means is changed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user observation or evaluation of a change in a control means position and a user observation or evaluation of a position in a region relating to an evaluation of a vector between an observed virtual reference point, extension line of the vector, and motion coordinate.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a control means, control object region, and virtual reference point. The control means, control object region, and virtual reference point are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)] and can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer coordinate system [MPEP 2106.05(h)].
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes performed by the user of observing control means movement and evaluating vectors, distances, coordinates, positions, points, and changing thereof, using the computer components as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control means, control object region, and virtual reference point amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites determining an instruction vector with reference to at least one of whether or not a trigger event relating to a movement of a control means is generated and a distance between a motion coordinate of the control means and a control object region; and determining, when a position of the control means is changed, a control position in the control object region with reference to the instruction vector which is corrected based on a relationship between a first guide vector specified with reference to the motion coordinate of the control means before the position of the control means is changed and a second guide vector specified with reference to a motion coordinate of the control means after the position of the control means is changed.
The limitation of determining an instruction vector with reference to at least one of whether or not a trigger event relating to a movement of a control means is generated and a distance between a motion coordinate of the control means and a control object region, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user evaluation of a vector in response to an observation or evaluation of a trigger event occurring relating to an observation of control means movement and an observation or evaluation of a distance between an observed motion coordinate and region.
The limitation of determining, when a position of the control means is changed, a control position in the control object region with reference to the instruction vector which is corrected based on a relationship between a first guide vector specified with reference to the motion coordinate of the control means before the position of the control means is changed and a second guide vector specified with reference to a motion coordinate of the control means after the position of the control means is changed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses a user observation or evaluation of a change in a control means position and a user observation or evaluation of a position in a region relating to an evaluation of a corrected vector based on different observed vectors relating to different observed motion coordinates.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a control means, control object region, and guide vectors. The control means, control object region, and guide vectors are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)] and can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer coordinate system [MPEP 2106.05(h)].
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes performed by the user of observing control means movement and evaluating vectors, distances, coordinates, positions, and changing thereof, using the computer components as a tool. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control means, control object region, and guide vectors amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claims 15 and 16 recite method steps substantially similar to those recited in claims 1 and 2, respectively, and recite an abstract idea. While the claims recite additional elements of a medium storing a program and executing a program, the elements are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)] and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a medium and program amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. The claims are not patent eligible.
Claims 17 and 18 recite method steps substantially similar to those recited in claims 1 and 2, respectively, and recite an abstract idea. While the claims recite additional elements of a system, determination unit, and management unit, the elements are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)] and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, determination unit, and management unit amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. The claims are not patent eligible.
The dependent claims also recite limitations of determining a distance compared to a predetermined level (claims 3-5, 10-12); determining a first coordinate of a trigger coordinate at a time point, a second coordinate with reference to a distance or straight line between different coordinates (claims 3, 10); determining the instruction vector as passing through a coordinate perpendicular to a region (claims 4, 11); determining the instruction vector based on a motion coordinate and a body portion coordinate (claims 5, 12); determining a type of the instruction vector for determining a direction for generation of the trigger event (claims 6, 13); determining a distance between a coordinate and region for determining a direction for generation of the trigger event (claims 7, 14), specifying a virtual reference point on an extension line of the instruction vector in relation to an opposite direction (claim 8), and correcting the instruction vector based on changes in position and direction between a first vector and a second vector based on motion coordinates (claim 9) that are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind exemplified by a human observation or evaluation of a distance between a coordinate and a region as compared to an observed level, a coordinate at a point in time, a coordinate based on an observed distance or an observed line, a vector through a coordinate and perpendicular to a region, a vector based on an observed motion coordinate an observed body portion coordinate, a direction in view of an observed or evaluated vector type, a direction in view of an observed or evaluated distance between a coordinate and region, a point on an observed or evaluated line of a vector in a direction evaluated as opposite to another observed orientation direction, and a corrected vector based on observed or evaluated changes in position and direction between observed or evaluated vectors based on coordinates and thus fall within the "Mental Processes" grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The dependent claims recite additional limitations including control means (claims 3-9), control object region (claims 3-5 and 7), a user body portion (claim 6), and first and second finger vectors (claim 9) that amount to no more than mere instructions to applying the exception using generic computer components and generally linking the limitations to a technological field of use of a computer coordinate system and contribute only nominally or insignificantly to the execution of the judicial exception and would not provide significantly more. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components and linking the use of an exception to a technological field of use cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2019013494 A1, machine translation attached).

As to claim 1, Kim discloses a method of assisting an object control [pg. 3:3, supporting object control], comprising the steps of:
determining an instruction vector with reference to at least one of whether or not a trigger event relating to a movement of a control means is generated [Fig. 5, pg. 9:4-5, specify leader line (read: instruction vector) in response to determined movement (read: generated trigger event) of a user fingertip (read: control means, note the broadest reasonable interpretation of a control means includes a fingertip as consistent with Applicant's specification [0006]), note strikethrough indicates non-selected alternatives] 
determining, when a position of the control means is changed [Figs. 5-6, pgs. 8:8, 9:8, determine motion including user moving fingertip to position within coordinate system], a control position in the control object region with reference to a vector that connects a virtual reference point specified based on an extension line of the instruction vector before the position of the control means is changed and a motion coordinate of the control means after the position of the control means is changed [Figs. 4-6, pgs. 5:7, 8:6, 8:8, 9:4-5, 9:7-8, connect location (read: control position) of controlled object (read: control object region) to leader line (read: vector) including line (read: extension line) connecting user eye position (read: virtual reference point) to moved user fingertip position and determine end point of user fingertip (read: motion coordinate) at end of motion (read: control means changed) within coordinate system].

As to claim 2, Kim discloses a method of assisting an object control [pg. 3:3, supporting object control], the method comprising the steps of:
determining an instruction vector with reference to at least one of whether or not a trigger event relating to a movement of a control means is generated [Fig. 5, pg. 9:4-5, specify leader line (read: instruction vector) in response to determined movement (read: generated trigger event) of a user fingertip (read: control means, note the broadest reasonable interpretation of a control means includes a fingertip as consistent with Applicant's specification [0006])] 
determining, when a position of the control means is changed [Figs. 5-6, pgs. 8:8, 9:8, determine motion including user moving fingertip to position within coordinate system], a control position in the control object region with reference to the instruction vector which is corrected based on a relationship between a first guide vector specified with reference to the motion coordinate of the control means before the position of the control means is changed and a second guide vector specified with reference to a motion coordinate of the control means after the position of the control means is changed [Figs. 4-6, pgs. 8:5, 9:4-5, 9:7-8, connect location (read: control position) of controlled object (read: control object region) to leader line, where leader line is changed (read: corrected) corresponding to first control vector (read: first guide vector) corresponding to user motion moving fingertip to position within initial coordinate system and second control vector (read: second guide vector) corresponding to user motion moving fingertip to end position (read: motion coordinate) within corrected coordinate system].

As to claim 8, Kim discloses the method of Claim 1, wherein in the control position determination step, a certain point existing on an extension line of the instruction vector in a direction opposite to a direction in which the instruction vector is oriented before the position of the control means is changed, is specified as the virtual reference point [Figs. 4-5, pgs. 5:7, 8:6, 9:5, 9:8, user eye position (read: certain point specified as virtual reference point) included on line connecting user eye to fingertip (read: extension line), where line also connects fingertip to object (read: instruction vector), note eye is in opposite direction of user fingertip pointing to object and fingertip performs subsequent motion (read: change control means position)].

As to claim 9, Kim discloses the method of Claim 2, wherein in the control position determination step, the instruction vector is corrected based on changes in position and direction between a first finger vector specified based on the motion coordinate of the control means before the position of the control means is changed and a second finger vector specified based on the motion coordinate of the control means after the position of the control means is changed [Figs. 5-6, pgs. 5:4-7, 6:9, 9:4-5, 9:7-8, leader line changed corresponding to first control vector (read: first finger vector) specified by user fingertip moving to end position and second control vector (read: second finger vector) specified after user fingertip moves from end position to another position (read: control means changed)].

As to claim 15, Kim discloses a non-transitory computer-readable recording medium having stored thereon a computer program for executing [pgs. 11:6-12:1, media stores program instructions executed by computer] the method of Claim 1 [see claim 1].

As to claim 16, Kim discloses a non-transitory computer-readable recording medium having stored thereon a computer program for executing [pgs. 11:6-12:1, media stores program instructions executed by computer] the method of Claim 2 [see claim 2].

As to claim 17, Kim discloses a system for assisting an object control [pg. 3:3-4, system for supporting object control], comprising: an instruction vector determination unit and a control position management unit [pgs. 3:7, 11:6-12:1, microprocessor executing instructions] configured to perform limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 18, Kim discloses a system for assisting an object control [pg. 3:3-4, system for supporting object control], comprising: an instruction vector determination unit and a control position management unit [pgs. 3:7, 11:6-12:1, microprocessor executing instructions] configured to perform limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1 and 2 above, and further in view of Bedikian et al. (US 20140201689 A1).

As to claim 3, Kim discloses the method of Claim 1, wherein in the instruction vector determination step, … between the motion coordinate of the control means and the control object region … [Figs. 4-5, pgs. 8:6, 9:4-5, determine user motion including fingertip end position applied to controlled object],
a first coordinate is determined with reference to, as a trigger coordinate, a coordinate at a time point when the trigger event relating to the movement of the control means is generated among motion coordinates of the control means [Fig. 5, pgs. 5:5-7, 5:9-10, 9:5, specify position of user eye (read: first coordinate) within reference coordinate system including start position (read: coordinate) at start time (read: time point, also see T1 finger tip as shown in Figure 5) of user fingertip motion including changes of position (read: motion coordinates), where user eye position is used to specify leader line and falls under the broadest reasonable interpretation of trigger including any element involved in initiating a process],
a second coordinate is determined with reference to at least one of [Fig. 5, pgs. 5:4, 5:7, 9:4-5, specify end position of user fingertip (read: second coordinate) within reference coordinate system including line connecting user eye and user motion position], and
a vector determined based on the first coordinate and the second coordinate is determined as the instruction vector [Figs. 4-5, pgs. 5:6-7, 9:5, specify line from user eye to user fingertip (read: vector) as leader line].
While Kim does not teach "when the distance between the motion coordinate of the control means and the control object region is equal to or less than a predetermined level", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of determining “a first coordinate [], a second coordinate [], and a vector []” to be performed if the conditional "when the distance between the motion coordinate of the control means and the control object region is equal to or less than a predetermined level" does not occur.
Nevertheless, in an effort to advance compact prosecution, Bedikian teaches when the distance between the motion coordinate of the control means and the control object region is equal to or less than a predetermined level [Figs. 1B, 2, para 0051, 0055, 0065, detect moving control tip (read: control means) pierces virtual plane (read: control object region) and distance between tip and plane is considered intersecting].
Kim and Bedikian are analogous art to the claimed invention being from a similar field of endeavor of three-dimensional user input systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction vector determination step as disclosed by Kim with comparing a distance between an input device and a virtual plane to a predetermined level as disclosed by Bedikian with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to facilitate user interface control in different modes [Bedikian, para 0030-0031].

As to claim 4, Kim discloses the method of Claim 3, wherein in the instruction vector determination step, … between the motion coordinate of the control means and the control object region …, [Figs. 4-5, pgs. 5:4-7, 8:6, 9:5, from user motion including fingertip applied to controlled object, specify line (read: vector) from user eye to controlled object as leader line].
While Kim does not teach "when the distance between the motion coordinate of the control means and the control object region is equal to or less than the predetermined level, a vector which passes through the trigger coordinate or the first coordinate and is perpendicular to the control object region", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of determining “a vector [] as the instruction vector” to be performed if the conditional "when the distance between the motion coordinate of the control means and the control object region is equal to or less than the predetermined level" does not occur.
Nevertheless, in an effort to advance compact prosecution, Bedikian teaches when the distance between the motion coordinate of the control means and the control object region is equal to or less than the predetermined level, a vector which passes through the trigger coordinate or the first coordinate and is perpendicular to the control object region [Figs. 1B, 2, para 0055, 0061-0062, 0065, detect distance between moving control tip and virtual plane intersect when control tip pierces point on virtual plane, where virtual point is defined along line (read: vector) extending from control tip (read: trigger coordinate) perpendicular to virtual plane].
Kim and Bedikian are analogous art to the claimed invention being from a similar field of endeavor of three-dimensional user input systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction vector determination step as disclosed by Kim with comparing a distance between an input device and a virtual plane to a predetermined level as disclosed by Bedikian with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to facilitate user interface control in different modes [Bedikian, para 0030-0031].

As to claim 5, Kim discloses the method of Claim 1, wherein the in the instruction vector determination step, … between the motion coordinate of the control means and the control object region …, a vector specified based on the motion coordinate of the control means and a coordinate of a body portion of a user is determined as the instruction vector [Figs. 4-5, pgs. 5:4-7, 8:6, 9:5, from user motion including fingertip applied to controlled object, specify line (read: vector) from position of user eye to end position of user fingertip motion as leader line].
While Kim does not teach "when the distance between the motion coordinate of the control means and the control object region is equal to or greater than the predetermined level", one of ordinary skill in the art would recognize that the broadest reasonable interpretation of the claim does not require the contingent limitation of determining “a vector [] as the instruction vector” to be performed if the conditional "when the distance between the motion coordinate of the control means and the control object region is equal to or greater than the predetermined level" does not occur.
Nevertheless, in an effort to advance compact prosecution, Bedikian teaches when the distance between the motion coordinate of the control means and the control object region is equal to or greater than the predetermined level [Figs. 1A, 2, para 0051, 0055, 0064-0065, determine distance between moving control tip (read: control means) and virtual plane (read: control object region) are not considered intersecting].
Kim and Bedikian are analogous art to the claimed invention being from a similar field of endeavor of three-dimensional user input systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the instruction vector determination step as disclosed by Kim with comparing a distance between an input device and a virtual plane to a predetermined level as disclosed by Bedikian with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to facilitate user interface control in different modes [Bedikian, para 0030-0031].

As to claim 6, Kim discloses the method of Claim 1, wherein in the instruction vector determination step, a direction for specifying whether or not the trigger event relating to the movement of the control means is generated is determined according to … the instruction vector [Figs. 4-5, 7, pg. 9:4-5, 9:7, determine movement of user fingertip within reference coordinate system including axis (read: direction), where axis is set with reference to leader line].
However, Kim does not specifically disclose a type of the instruction vector.
Bedikian discloses a type of the instruction vector [Figs. 1A-2, para 0064-0066, adjust control object traversal distance based on mode].
Kim and Bedikian are analogous art to the claimed invention being from a similar field of endeavor of three-dimensional user input systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a direction determined according to an instruction vector as disclosed by Kim with a type of vector as disclosed by Bedikian with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to minimize unintentional mode switching and stabilize movement [Bedikian, para 0015].

As to claim 7, Kim discloses the method of Claim 1, wherein in the instruction vector determination step, a direction for specifying whether or not the trigger event relating to the movement of the control means is generated is determined with reference to … the motion coordinate of the control means and the control object region [Figs. 4-5, 7, pg. 8:6, 9:4-5, 9:7-8, determine movement of user fingertip within reference coordinate system including axis (read: direction), where axis is set with reference to leader line specified by end position of user fingertip connecting controlled object].
However, Kim does not specifically disclose the distance between the motion coordinate of the control means and the control object region.
Bedikian discloses the distance between the motion coordinate of the control means and the control object region [Figs. 1A-2, para 0051, 0055, 0064-0065, determine distance between moving control tip (read: control means) and virtual plane (read: control object region)].
Kim and Bedikian are analogous art to the claimed invention being from a similar field of endeavor of three-dimensional user input systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify a calculation including a motion coordinate of a control means and a control object region as disclosed by Kim with a calculation including a distance between an input device and a virtual plane as disclosed by Bedikian with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Kim as described above to facilitate user interface control in different modes [Bedikian, para 0030-0031].

As to claims 10-14, Kim and Bedikian, combined at least for the reasons above, disclose the method of Claim 2 comprising limitations substantially similar to those recited in claims 3-7, respectively, and are rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al. (US 20200401231 A1), Dal Mutto et al. (US 20150316996 A1), Kirkpatrick et al. (US 20020126090 A1), Xu (US 20200286246 A1) generally teach correcting object control vectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Primary Examiner, Art Unit 2145